Willson, Judge.
By the eighth paragraph of the charge the jury were told that, “ if a part of the alleged stolen property was found and identified as such, the theft of the remainder might be *191inferred from that fact, if all of the property is shown to have been stolen at the same time and place.” This charge was excepted to by the defendant at the time it was given, because it was upon the weight of evidence. We think the exception is well taken. It was an invasion by the court of the exclusive province of the jury, to instruct them as to what inferences might be drawn from the testimony before them. The jury must be left entirely free to draw their own inferences from the evidence, except in cases where the law expressly attaches to certain evidence a particular weight or significance, which is not the case here. Excepting this error, we think the charge of the court is correct and applicable to the facts, but this error, having been promptly excepted to, necessarily demands a reversal of the judgment. (Code Grim, Proc., art. 685; Buntain v. The State, 15 Texas Ct. App., 485.) The judgment is reversed and the cause remanded.

Reversed and remanded.

[Opinion delivered November 26, 1884.]